Citation Nr: 1101594	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral ankle 
condition. 

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Veteran initially requested a Central Office Hearing, which 
was scheduled for May 7, 2009.  However, prior to the scheduled 
hearing date, the Veteran submitted a written statement 
withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) 
(2010). 

After the RO issued the final supplemental statement of the case 
(SSOC) in June 2010, and after the appeal was transferred to the 
Board, the Veteran submitted additional evidence pertinent to the 
appeal.  VA regulations require that pertinent evidence submitted 
by the Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the Veteran.  38 C.F.R. 
§§ 19.37, 20.1304 (2010).  The Veteran's representative provided 
a waiver of review by the agency of original jurisdiction in 
October 2010.  Appellate review may proceed.

The Board notes that the RO characterized the first issue as two 
separate issues of a right and left ankle condition.  However, in 
light of the development that followed the previous Board remand, 
the first issue on appeal is most appropriately recharacterized 
as a bilateral ankle condition.  

As a final introductory matter, it does not appear that 
the following issues have been addressed by the RO.  In a 
May 2007 statement, the Veteran noted that he had heart 
problems while in service and also in his civilian life.  
Additionally, the Veteran noted in a May 2010 statement 
that his ankle condition, for which the Board is granting 
service connection, resulted in him having to have his 
knees replaced.  Therefore, the Board finds that the 
Veteran presented claims for a heart and knee condition.  
The Board does not have jurisdiction over these issues, 
and therefore, they are referred to the AOJ for 
appropriate action.  

The issue of sinusitis being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record contains clear and unmistakable evidence that a 
bilateral ankle condition pre-existed the Veteran's period of 
active military service and was as likely as not aggravated 
during service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral 
ankle condition have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for 
a bilateral ankle condition and remand the Veteran's sinusitis 
claim, a discussion as to whether VA's duties to notify and 
assist the Veteran have been satisfied is not required.  The 
Board finds that no further notice or assistance is necessary, 
and the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for 
some disorders, including arthritis, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

An injury or disease found to preexist service will be considered 
to have been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the normal 
progress of the disease. 38 C.F.R. § 3.306 (2010).  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Bilateral Ankle Condition

The Veteran contends that his preexisting bilateral ankle 
condition was aggravated during his time in active service.  

The Veteran's June 1965 pre-induction examination report revealed 
that the Veteran complained of ankle problems.  The examiner 
noted that the Veteran had a history of ankle sprains.  
Furthermore, the examiner noted that the Veteran's history is 
compatible with recurrent ankle strain. 

The Veteran's VA treatment records showed that the Veteran sought 
treatment for his bilateral ankle condition.  The Veteran was 
treated by a VA orthopedist for continued ankle pain.  The 
Veteran reported that his ankles would swell by the end of the 
day.  Additionally, the Veteran reported his ankles would give 
way from the pain.   

In a May 2007 statement, the Veteran asserted that he brought his 
medical records to his pre-induction physical, which showed that 
he had  pronated ankles.  Additionally, the Veteran stated that 
he had pain and trouble walking before he entered service, but 
his condition had progressively gotten worse over time.  
Furthermore, the Veteran noted that he did not complain of his 
ankle pain in service because it was not given any merit by the 
pre-induction physician.  Moreover, in order to help with his 
ankle pain, the Veteran stated that he wore high top boots to 
stabilize his ankles. 

Additionally, in May 2007, the Veteran submitted a letter from a 
childhood friend who stated that he knew of the Veteran's ankle 
condition prior to entering service, and went with him to his 
pre-enlistment examination.  The Veteran's friend stated that he 
thought the Veteran would be exempt from service because of his 
condition, yet they did not turn him down.  Furthermore, he 
stated that the Veteran continued to have problems with his 
ankles while in service.  In addition, the Veteran submitted 
letters from family members, which stated  that the Veteran had 
consistent problems with his ankles since he was discharged from 
service.

The Veteran was afforded a VA examination in September 2009.  The 
Veteran reported that he had bilateral ankle pain and 
instability.  Additionally, he also complained of weakness, 
stiffness, swelling, and fatigability of his ankles.  The Veteran 
reported to the examiner that the initial symptoms began in high 
school.  The examiner noted that the Veteran was treated non-
operatively in service for repeated injuries resulting from 
twisting his ankles during service.  Furthermore, the examiner 
noted that the Veteran's bilateral ankle x-rays indicated that 
there were cortical irregularities in the medilateral malleoli of 
both ankles, indicating old and/or longstanding trauma.  

After review of the pertinent treatment records and examining the 
Veteran, the examiner diagnosed the Veteran with bilateral 
instability and degenerative arthritis of the ankles.  The 
examiner stated that it was unlikely that the underlying 
pathology of the Veteran's bilateral ankle condition resulted 
from service because the Veteran indicated he had been 
experiencing instability of his ankles as early as high school, 
prior to his induction into service.  However, the examiner 
additionally noted that the Veteran's ankle condition worsened 
during service because of the physical activity required for 
training.  Furthermore, the examiner stated that active duty may 
have indeed worsened the Veteran's pain and instability.  

The Board finds that a presumption of soundness does not apply in 
this case.  As noted above, the June 1965 pre-induction 
examination clearly noted and acknowledged the existence of a 
pre-existing bilateral ankle condition before the Veteran entered 
active duty in August 1965.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.303(c) (2010).  The next inquiry is whether there is clear and 
unmistakable evidence that a bilateral ankle condition was 
aggravated during service.

The Board notes that the evidence of record clearly shows that 
the Veteran has a currently diagnosed bilateral ankle condition.  
The Board further finds, in view of the totality of the evidence, 
that the Veteran's pre-existing bilateral ankle condition was 
aggravated or increased in severity during active service.  In 
the September 2009 VA examination, the examiner specifically 
determined that the Veteran's pre-existing bilateral ankle 
condition worsened during service because of the physical 
activity required for training.  Additionally, the examiner 
stated that active duty worsened the Veteran's ankle pain and 
instability.  

Consequently, the Board finds that the evidence of record is at 
least in equipoise, and therefore, affording the Veteran the 
benefit of the doubt, service connection for a bilateral ankle 
condition is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral ankle condition is granted. 


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for sinusitis.    

The Veteran's June 1965 pre-induction examination reflected that 
the Veteran had no history of sinusitis and that his sinuses were 
normal upon clinical evaluation.  However, the Veteran reported a 
history of sinusitis on the medical history report upon entry 
into service in August 1965.  

Furthermore, the January 1969 separation examination reflected 
that the Veteran's sinuses were normal.  Nonetheless, the 
examiner noted that the Veteran had a history of moderate 
sinusitis since childhood, with no complications or sequela.  
Furthermore, the examiner stated that the Veteran took 
antibiotics and antihistamines for the condition.

There are various VA treatment records reporting treatment for 
the Veteran's sinusitis. 

The Board acknowledges that in September 2009, the Veteran was 
afforded a VA examination.  The examiner diagnosed the Veteran 
with rhinitis, which had probably been present since childhood.  
Additionally, the examiner stated that the Veteran's condition 
increased during his active duty and that he had continued 
trouble with it since.  However, the examiner stated that there 
was no evidence upon examination or on the recent CT scan of any 
active sinusitis at that time.  
Specifically, the examiner stated that "it is likely that his 
nasal symptoms coexisted with his active duty military time, but 
I think it less likely than not that his active duty military 
contributes to any current sinusitis since there is no evidence 
of sinusitis at this time."  However, the Veteran subsequently 
submitted VA treatment records that showed that he was diagnosed 
and was being treated for sinusitis in September 2009.  In a 
claim for service connection, the requirement of a "current 
disability" is satisfied if a disorder is diagnosed at the time a 
claim is filed or at any time during the pendency of the appeal.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence 
of record appears to reflect that the Veteran has a current 
diagnosis of sinusitis.  Consequently, the Board finds that the 
prior VA examination report is not adequate for rating purposes, 
and this matter must be remanded.  Kowalski v. Nicholson, 19 
Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical opinions 
that are based upon an inaccurate factual background); see also 
38 C.F.R. § 4.2 (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes).

Furthermore, as discussed above, the Veteran's sinusitis was 
noted on the report of medical history, however, it was not 
discussed in the clinical findings on the Veteran's pre-induction 
examination.  For that reason, it remains unclear to the Board 
whether the Veteran's currently diagnosed sinus condition 
preexisted service and/or if it was aggravated by any aspect of 
his military service.  Additionally, if the Veteran's condition 
did not preexist service, it is unclear if his sinusitis was 
otherwise related to any in-service event, disease, or injury.  A 
medical opinion regarding an etiology of the Veteran's sinus 
condition is therefore necessary to make a determination in this 
case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Therefore, a VA examination should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1)	The RO should arrange for the Veteran to 
undergo an appropriate VA examination for 
sinusitis.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted.

The VA examiner should indicate whether there 
is clear and unmistakable evidence that the 
Veteran's sinusitis preexisted service.  If 
clear and unmistakable evidence exists that 
the Veteran had sinusitis prior to entering 
service, the examiner should opine whether it 
is at least as likely as not that any 
preexisting asthma condition was aggravated 
(permanently worsened beyond the normal 
progress of the disease) during any period of 
active service.  Lastly, the examiner should 
state whether it is at least as likely as not 
that any current sinusitis had its onset 
during active service or is related to any 
in-service event, disease, or injury.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


